     Case 1:18-cv-01495-DAD-BAM Document 28 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA SNYDER,                                     No. 1:18-cv-01495-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                         STATE A CLAIM
14    WOFFORD, et al.,
                                                         (Doc. No. 25)
15                       Defendants.
16

17          Plaintiff Joshua Snyder is a former state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 24, 2020, the assigned magistrate judge screened plaintiff’s second amended

21   complaint and issued findings and recommendations recommending that this action be dismissed

22   due to plaintiff’s failure to state a cognizable claim upon which relief may be granted. (Doc. No.

23   25.) On September 11, 2020, the court granted plaintiff a forty-five (45) day extension of time to

24   file his objections to the findings and recommendations. (Doc. No. 27.) The extended deadline

25   to file objections has passed, and plaintiff has failed to file objections to the pending findings and

26   recommendations or otherwise communicate with the court regarding this action.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

28   court has conducted a de novo review of the case. To begin, plaintiff asserts multiple unrelated
                                                        1
     Case 1:18-cv-01495-DAD-BAM Document 28 Filed 01/28/21 Page 2 of 2


 1   claims against different defendants from different housing facilities in a single action, a pleading

 2   deficiency in which plaintiff was given an opportunity to correct but failed to do so in his

 3   amended complaint. See Fed. R. Civ. P. 18(a), 20(a)(2). Plaintiff has also failed to state any

 4   cognizable claim upon which relief may be granted. First, his claim that the Doe defendants

 5   failed to protect him from an assault by another prisoner in violation of the Eighth Amendment

 6   does not contain any allegations that these defendants knew or were aware of any risk of assault

 7   to plaintiff. See Farmer v. Brennan, 511 U.S. 825, 834, 841 (1994). Second, plaintiff’s

 8   disagreements with or differences in opinion as to his medical treatment are insufficient to

 9   support his Eighth Amendment deliberate indifference to medical needs claims. See Snow v.

10   McDaniel, 681 F.3d 978, 987 (9th Cir. 2012). Third, plaintiff’s state law negligence and

11   negligent failure to supervise and train claims fail because he has not alleged compliance with the

12   Government Claims Act’s exhaustion requirement. See Karim-Panahi v. L.A. Police Dep’t, 839

13   F.2d 621, 627 (9th Cir. 1988). Finally, plaintiff’s request for injunctive relief against prison

14   officials at Wasco State Prison is moot because he is no longer housed there.

15          Having carefully reviewed the entire file, the court concludes that the magistrate judge’s

16   findings and recommendations are supported by the record and by proper analysis. Accordingly,

17      1. The findings and recommendations issued on August 24, 2020, (Doc. No. 25), are adopted

18          in full;

19      2. This action is dismissed, with prejudice, due to plaintiff’s failure to state a cognizable

20          claim upon which relief may be granted; and
21      3. The Clerk of Court is directed to close this case.

22   IT IS SO ORDERED.
23
        Dated:     January 28, 2021
24                                                      UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        2
